976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Thurman V. WHITFIELD, Appellant,v.The CORPORATION FOR PUBLIC BROADCASTING.
No. 91-7011.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1992.Rehearing and Rehearing En BancDenied Nov. 13, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's memorandum opinion and order filed November 30, 1990 be affirmed.   The district court properly dismissed Whitfield's claims of fraud and misrepresentation on grounds of collateral estoppel.   The court also properly dismissed his claims under the Racketeer Influenced and Corrupt Organizations statute, 18 U.S.C. § 1961 et seq., for failure to state a claim.   Finally, because Whitfield's civil rights claims merely repeat the allegations of tampering that were raised against other defendants and resolved against Whitfield in the Eastern District of Pennsylvania and the Eastern District of New York, the claims are barred on grounds of res judicata.   See Gambocz v. Yelencsics, 468 F.2d 837 (3d Cir.1972) (en banc).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.